Case: 21-20210     Document: 00516278383          Page: 1    Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 13, 2022
                                   No. 21-20210
                                                                        Lyle W. Cayce
                                                                             Clerk
   Corwin R. Jackson,

                                                            Plaintiff—Appellant,

                                       versus

   Wood Group USA, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-409


   Before King, Jones, and Duncan, Circuit Judges.
   Per Curiam:*
          Appellant Corwin R. Jackson appeals the grant of summary judgment
   to Wood Group USA, Inc., on his civil rights claims. For the reasons set forth
   in the district court’s opinion, we AFFIRM the judgment. Appellee Wood
   Group USA, Inc.’s Motion for Attorneys’ Fees and Costs is DENIED.
   Appellant’s Motion to Abate is DISMISSED as moot.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.